DETAILED ACTION
Status of Application
Claims 1-6, 8-15, and 17-20 have been examined in this application. This is a Final Office Action in response to Arguments and Amendments filed on 5/31/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 	On p. 7 of Arguments, Applicant argues in response to the 112(a) rejections of Claims 3, 4, 12, and 13. It is noted that Applicant’s arguments on p. 9 with respect to the 112(b) rejection of Claims 3-8 and 12-17 are convincing and resolve the 112(a) issue. In summary, “fuel price” and “recharging stations” refer to the same type of fuel and the claims are to be read as being for the same vehicle and the route being determined based on the single vehicle’s fuel source.	On p. 9, Applicant argues in response to the 112(b) rejections of Claims 6 and 15. The “wherein an autonomous vehicle is assigned to work within a geographical region” still does not modify anything in the claim as understood by a “wherein” clause. It is unclear what if anything the “wherein” clause modifies. It is unclear if it introduces a new method step or modifies aspects of the autonomous vehicle. It is interpreted as an additional method step. 	On p. 10-12, Applicant argues in response to the 101 rejection. On p. 12, Applicant argues that the claim limitation “enacting the first driving route at a vehicle” is an additional element which meaningfully limits the subject matter to a practical application. Applicant argues that the claims improve computer functionality by autonomatically enactin a first driving route in order to enable the vehicle to recharge at the first recharging station. The instant claims merely use a computer to perform the abstract idea of assigning a value to a route and then selecting a route. The claims do not improve the functioning of a computer but merely use a computer as a tool to aid a human in making a decision (see that the BRI of the invention is merely “enacting” the route which may be read as merely displaying a route to a driver).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims are replete with terms which lack written description. The claims should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Examples of some limitations lacking written description are listed below.
Claim 1, 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The limitation “enacting the first driving route at a vehicle” lacks written description. The specification does not sufficiently disclose what “enacting the first driving route” entails such that one of ordinary skill in the art would recognize that Applicant had possession of the claimed invention. The specification appears to be drawn to an autonomous vehicle; however, as noted in the specification, there are five levels of autonomy, the earlier levels not requiring actual drive control. Moreover, the specification even states that the vehicle many be a manually driven vehicle ([0026]). It is unclear what enacting the route entails in view of the specification as it could be anything from merely communicating the route to a driver not necessarily by the vehicle system itself to fully autonomous level-5 autonomy. 
Claim(s) 2-6, 8-9, 11-15, 17-18, and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 1, 10, and 20, respectively, and for failing to cure the deficiencies listed above.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The final limitation recites “generating driving directions corresponding to the first driving route based on a lowest value assigned using the objective cost function”. The limitation renders the claim indefinite. It is unclear which value is lowest (first or second) or if the limitation requires only the first value to be lowest and therefore always generates directions for the first route. Moreover, the claim appears to be missing a crucial step of determining that there is a lowest value. 	The claims lack an essential step of determining a route based on a destination. It is unclear how there can be a route with a stop at a charging station without a destination per a standard definition of a route. How a route may exist without a destination is unclear and renders the claim indefinite. It is noted, that Claims 2, 11, and 20 cure this deficiency (3 and 12 do not because the first and second route still do not have a destination).	The 112(a) rejections above result in an indefinite rejection. The scope of “enacting” the first driving route is unclear. The limitation is interpreted as the vehicle being driven according to the route.
Claim(s) 2-9, 11-18, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1, 10, and 19, respectively, and for failing to cure the deficiencies listed above.	
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The “wherein” clause does not modify anything and appears to be an independent limitation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 and 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process and/or a mathematical concept without significantly more. The claim recite:	(a) requesting, by a processor, passenger permission to recharge, wherein the recharging occurs during a trip; 	(b) receiving, for a geographical zone, a first location associated with a first recharging station and a second location associated with a second recharging station; 	(c) generating a first driving route from a pick-up location with a stop at the first recharging station, and a second driving route from the pick-up location with a stop at the second recharging station; 	(d) assigning a first value to the first driving route and a second value to the second driving route by way of an objective cost function, wherein the objective cost function comprises a weighted function based at least in part on a historical price to recharge, a first price to recharge along the first driving route, a second price to recharge along the second driving route, a first plurality of distances associated with the first driving route, and a second plurality of distances associated with the second driving route; and 	(e) generating driving directions corresponding to the first driving route based on a lowest value assigned using the objective cost function; and	(f) enacting the first driving route at a vehicle.	Limitation (a), under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “processor”. That is, other than reciting “a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, step a) may be a person requesting, with the aid of pen and paper, a recharge during a trip or the beginning of a mental processes acknowledging that charging during a trip is necessary, the charging occurring during the trip. Similarly, limitation (b), under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, step b) encompasses a person mentally receiving (via memory or with the aid of pen and paper) two locations, each for a different charging station, each being in a particular zone. Similarly, limitation (c) is a process that covers performance of the limitation in the mind. For example, a human mind may generate a route from a pick-up location to each of the two charging stations based on previous knowledge of the road network. Similarly, limitation (d) may be either performed in a human mind or is a mathematical concept: applying a value to a route based on a cost function is both a mathematical concept and something that maybe performed mentally. The details of the “wherein “clause are merely detailing the values used in a weighted function used in the objective cost function, which is a description of a mathematical function. Moreover, a human mind may mentally use a reasonable amount of data corresponding to the claimed weighted function variables to perform a reasonable objective cost function. Similarly, limitation (e) is a limitation that may be performed solely in a human mind. For example, a human may generate – either mentally or with the aid of pen and paper – driving directions of the first route based on it having the lowest value. Similarly, limitation (f) is a limitation that may be performed solely in a human mind. For example, the BRI of the limitation encompasses a human mind determining to act on the first driving route. (See below for if (f) is considered an additional element.) 	The judicial exception is not integrated into a practical application. In particular, the claim only recites one type of additional element – generic computer elements (processor in Claims 1, 10, and 19; memory in Claim 10; and a non-transitory computer-readable storage medium in Claim 18). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. If limitation (f) is read as an additional element, the BRI is merely displaying a route which is post solution activity merely presenting the results of the abstract idea.	The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The claim is not patent eligible. If (f) is considered an additional element it is not significantly more than the abstract idea itself because it merely displays the results of the abstract idea which Electric Power Group has held is not significantly more.

Claim(s) 2-6, 8-9, 11-15, 17-18, and 20 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1, 10, and 19, respectively, and for failing to cure the deficiencies listed above.	
Claims 2, 10, and 19 are further directed to the driving directions and stopping at a charging station after the destination is reached. The claim merely further narrows a mental concept of determining driving directions and may be performed in a human mind. No additional elements are recited.
Claims 3, 5, 12, and 14 recite the steps of generating a third route (already established as a mental process above, predicting a fuel level available at the end of the third route (a mental process in that a human mind may predict that 25% fuel will be left over based on past experience) and determining that the predicted fuel level is less than a threshold level (a mental process and a mathematical concept). No additional elements are recited. The amendment drawn to requesting permission of a passenger to recharge may be the mental activity of a human mind questioning whether to recharge if the fuel level is below a threshold.
Claims 4 and 13 recite steps drawn to receiving different types of data and determining a fuel level value (critical vehicle fuel level) therefrom. A human mind may determine that traffic is prevalent on, e.g. I-95, and would therefore use more fuel and that a quarter tank would not suffice for that level of traffic. No additional elements are recited.
Claims 6, 8, 15, and 17 are directed towards determining a fuel price in a geographical zone (mental activity from memory or with the aid of pen and paper or a mathematical concept), and a geographical region which an autonomous vehicle is confined to (this is merely describing the region, which is not an active element in the claim – a human mind may determine a region in which an autonomous vehicle may travel). Claims 7 and 16 merely further specify aspects of the zone/region (mental process). Claims 8 and 17 recite that the objective cost function uses an average fuel price in determining values for the first and second routes (a mental process or a mathematical concept). No additional elements are recited.
Claims 9 and 18 recite receiving prices associated with the two stations and using the objective cost function to assign values to the routes using the prices (a human mind may determine a price associated with a station and assign a value to a route therefrom). No additional elements are recited.
Claim 20 further narrows the driving directions and directs the vehicle to drive from the destination to the first recharging station. The driving directions may be purely mental activity and the directing the vehicle is the mental activity of a human deciding and mentally performing the steps necessary for the vehicle to drive the route. No additional elements are recited.
Allowable Subject Matter
Claims 1, 10 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph AND 35 U.S.C. 101, set forth in this Office action.
The prior art Pedersen (US 2018/0238698 A1) teaches generating routes between a pick-up location and recharging stations, using an objective cost function to assign values to the determined routes and generating driving directions corresponding to the route having the lowest value, and enacting the route in a vehicle.
The prior art Konrardy et al. (US 2021/0039513 A1) teaches requesting permission of a passenger to recharge during a trip.
Pedersen and Konrardy et al. fail to teach wherein the objective cost function comprises a weighted function based at least in part on a historical price to recharge, a first price to recharge along the first driving route, a second price to recharge along the second driving route, a first plurality of distances associated with the first driving route, and a second plurality of distances associated with the second driving route.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619